Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/3/2021.  Claims 21, 34 & 39 have been amended.  Claims 1- 20 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 21- 40 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 21- 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Putman et al. (CA2760318A1) in view of Lesser et al. (US 2020/0082330 A1).
As per claims 21 (and respectively claims 34 & 39) Putman discloses: a method of monitoring activities of a plurality of assets, comprising:
storing a plurality of asset identifiers and a list of service recipients in a server, each of the asset identifiers being associated with a corresponding one of a plurality of assets (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 "Service Calls by Actual and Billed Miles, table with various log data and information");
associating each of a plurality of electronic devices with a corresponding one of the plurality of asset identifiers and a corresponding service recipient (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 "Service Calls by Actual and Billed Miles, table with various log data and information"); and
transmitting, to an authorized user, at least a subset of the measurement data associated with the plurality of electronic devices (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 "Service Calls by Actual and Billed Miles table").  
Putman discloses the invention as detailed above. 
Putman further discloses a Report that tracks repetitive and/or new service calls to various customers (see at least fig. 5).
However, Putman does not appear to explicitly disclose receiving, from each of the electronic devices, measurement data obtained while services are carried out by each of the corresponding assets, in which at least two assets provide services for one service recipient simultaneously, the services comprising one or more of the following services: plowing, loading, grading, dumping, lifting, dispersing, waste collecting, mowing and paving. 
Nevertheless, Lesser who is in the same field of endeavor discloses receiving, from each of the electronic devices, measurement data obtained while services are carried out by each of the corresponding assets, in which at least two assets provide services for one service recipient simultaneously, the services comprising one or more of the following services: plowing, loading, grading, dumping, lifting, dispersing, waste collecting, mowing and paving (see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9 "not only providing locations of nearby POIs, but delivering and providing status updates on deliveries"). 
One or ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Putman's system for tracking vehicles with those of Lesser's status updates in order to form a more user friendly and overall better user experience (i.e., by providing updated delivery times, the user can know exactly when to expect their food). 
Motivation for combining Putman and Lesser not only comes from knowledge well known in the art, but also from Lesser (see at least ¶2- 10). 
Both Putman and Lesser disclose claim 22: in which the at least a subset of the measurement data further comprises measurement data related to services carried out for a service recipient by each of the corresponding assets, and in which the subset of measurement data is transmitted to the service recipient (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above.   
Both Putman and Lesser disclose claim 23: in which the at least a subset of the measurement data further comprises measurement data related to assets managed by a subcontractor, and in which the subset of measurement data is transmitted to the subcontractor (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above.
Both Putman and Lesser disclose claim 24: in which the at least a subset of the measurement data further comprises measurement data associated with an electronic device associated with an operator of one of the assets, and in which the subset of measurement data is transmitted to the operator (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 25: further comprising displaying a state of one of the plurality of assets from the measurement data (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 26: further comprising, for each operator of an asset: authenticating a user associated with one of the plurality of electronic devices; receiving a selection of a service recipient; sending a list of available assets associated with the service recipient to the electronic device; receiving a selection of an asset from the operator; in response to receipt of the selection, associating the asset with the user; and receiving, from the electronic device, measurement data related to the asset (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 27: wherein the measurement data includes location measurement data of the asset, the measurement data is associated with a timestamp and the location measurement data meets a minimum desired accuracy (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above.
Both Putman and Lesser disclose claim 28: wherein the measurement data is generated using a dynamic accuracy threshold determined based on at least one of time periods, distances, and location accuracy in a selected area where the asset is located (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 29: wherein the measurement data is temperature of the asset, speed of the asset, engine speed of the asset, or combinations thereof (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 30: wherein the measurement data is plow status, beacon light status, boom status of the asset, or combinations thereof (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 31: further comprising storing the measurement data in a memory (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 32: wherein the measurement data is received from a cellular communication network (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
Both Putman and Lesser disclose claim 33: further comprising receiving, from each of the electronic devices, working state information of each of the corresponding assets, and the at least a subset of the measurement data further comprising working state information (see Putman at least fig. 1-5 in particular fig. 2-5 and Abstract & par. 2, 6-8 and see Lesser at least fig. 1-9 and in particular fig. 4A-B, 6A-E & 8A-9).
	Motivation to combine Putman and Lesser, in the instant claim, is the same as that in claim 21 above. 
As per claims 35-38 and 40 they all list substantially the same elements as those detailed in claims 21- 33 above and are therefore rejected for the same reasoning and rationale as applied and presented with respect to claims 21- 33. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591. The examiner can normally be reached 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663